             Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

DON BERRY, PENNY BERRY,
DBA TEAM BERRY INCORPORATED, A
VIRGINIA CORPORATION,

           Plaintiffs,

v.                                                               No. 1:21-cv-00216-GBW-KK

LARRY SAIZ, SAIZ TRUCKING &
EARTHMOVING, A NEW MEXICO
CORPORATION,

           Defendants.

                                   PLAINTIFFS’ MOTION TO REMAND
                                        (Regarding Document 1)

           Comes now the Plaintiffs, by and through their attorneys, Steven K. Sanders & Associates,

LLC (Steven K. Sanders) and Meintzer Law Firm (Ed Meintzer) and pursuant to 28 U.S.C. §

1446(b) move this Court to remand the above proceeding because it was not timely removed.

           28 U.S.C. § 1446(b) reads as follows:

             The notice of removal of a civil action or proceeding shall be filed within thirty
             days after the receipt by the defendant, through service or otherwise, of a
             copy of the initial pleading setting forth the claim for relief upon which such
             action or proceeding is based....

           In the case at bar, Defendants were served by Bernalillo County Deputy Gonzales on

February 1, 20211. Thirty days thereafter would be March 3, 2021. Defendants removed the action

on March 11, 2021 which is well past the thirty-day limit. Defendants’ counsel acknowledged via

e-mail on February 26, 2021 that the answer was due and requested a ten (10) day extension

because she was in trial the following week.2



1
    See Exhibit 1 and 2, the summons for each Defendant showing February 1, 2001 as the service date.
2
    See Exhibit 1, e-mail of February 26, 2021 to Ed Meintzer requesting ten-day extension to file a response.

                                                                                                                 1
        Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 2 of 9




       It is hornbook law that Federal courts are courts of limited jurisdiction and that there is a

presumption against removal jurisdiction which the removing party must overcome. Further,

removal statutes are strictly construed and ambiguities are to be resolved in favor of remand.

Failure to comply with the statutory 30-day period for removal “can fairly be said to render the

removal defective and justify a remand.” Huffman v. Saul Holdings Ltd., 194 F.3d 1072, 1077

(10th Cir. 1999) (quoting Snapper, Inc. v. Redan, 171 F.3d 1249, 1253 (11th Cir.1999)).

       A good summary of the law on removal can be found at Zamora v. Progressive N. Ins. Co.

(D. N.M. 2015)

        LEGAL STANDARD

        It is a fundamental precept of American law that the federal courts are "courts
        of limited jurisdiction." Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.
        546, 552 (2005). Federal courts "possess only that power authorized by
        Constitution and statute...." Kokkonen v. Guardian Life Ins. Co. of Am., 511
        U.S. 375, 377 (1994). Among the powers that Congress has bestowed upon the
        courts is the power to hear controversies arising under federal law—federal-
        question jurisdiction—and controversies arising between citizens of different
        states—diversity jurisdiction. See 28 U.S.C. §§ 1331-32. In its Notice of
        Removal, Progressive asserted that this Court has diversity jurisdiction over the
        case.

        Federal removal jurisdiction is statutory in nature and must be strictly
        construed. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941).
        A civil action is removable only if a plaintiff could have originally brought the
        action in federal court. 28 U.S.C. § 1441(a). Progressive, as the party seeking
        to invoke this Court's jurisdiction, bears the burden to establish that its
        removal of Plaintiff's case to federal court was proper. Huffman v. Saul
        Holdings Ltd. P'ship, 194 F.3d 1072, 1079 (10th Cir. 1999); United States ex
        rel. Hafter v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir.
        1999). The timing of removal is governed by 28 U.S.C. § 1446(b), which
        provides, in pertinent part:

           The notice of removal of a civil action or proceeding shall be filed
           within thirty days after the receipt by the defendant, through service
           or otherwise, of a copy of the initial pleading setting forth the claim
           for relief upon which such action or proceeding is based....
           (3) If the case stated by the initial pleading is not removable, a notice of
           removal may be filed within thirty days after receipt by the defendant,

                                                                                                  2
         Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 3 of 9




            through service or otherwise, of a copy of an amended pleading, motion,
            order or other paper from which it may first be ascertained that the case is
            one which is or has become removable . . .

         Failure to comply with the statutory 30 day period for removal "can fairly
         be said to render the removal defective and justify a remand." Huffman v.
         Saul Holdings Ltd., 194 F.3d 1072, 1077 (10th Cir. 1999) (quoting Snapper, Inc.
         v. Redan, 171 F.3d 1249, 1253 (11th Cir.1999)). The Tenth Circuit has further
         elaborated that, for the thirty-day period to begin to run, "this court requires clear
         and unequivocal notice from the [initial] pleading itself" that federal jurisdiction
         is available. Akin v. Ashland Chem. Co., 156 F.3d 1030, 1036 (10th Cir. 1998).

         Zamora v. Progressive N. Ins. Co. (D. N.M. 2015)

       In Aranda v. Foamex Int'l, 884 F.Supp.2d 1186 (D. N.M. 2012), Judge Browning set out

the law regarding timely removal in detail, expressly noting that all doubts are to be resolved

against removal and that the burden of establishing subject-matter jurisdiction and the

requirements for federal jurisdiction is on the party asserting jurisdiction:

         RELEVANT LAW REGARDING REMOVAL

               If a civil action filed in state court satisfies the requirements for original
         federal jurisdiction, the defendant may invoke 28 U.S.C. § 1441(a) to remove
         the action to the federal district court “embracing the place where such action is
         pending.” 28 U.S.C. § 1441(a). See Huffman v. Saul Holdings Ltd. P'ship., 194
         F.3d 1072, 1076 (10th Cir.1999)(“When a plaintiff files in state court a civil
         action over which the federal district courts would have original jurisdiction
         based on diversity of citizenship, the defendant or defendants may remove the
         action to federal court ....” (quoting Caterpillar Inc. v. Lewis, 519 U.S. 61, 68,
         117 S.Ct. 467, 136 L.Ed.2d 437 (1996))). “It is well-established that statutes
         conferring jurisdiction upon the federal courts, and particularly removal
         statutes, are to be narrowly construed in light of our constitutional role as
         limited tribunals.” Pritchett v. Office Depot, Inc., 404 F.3d 1232, 1235 (10th
         Cir.2005)(citing [884 F.Supp.2d 1198] Shamrock Oil & Gas Corp. v. Sheets,313
         U.S. 100, 108–09, 61 S.Ct. 868, 85 L.Ed. 1214 (1941); United States ex rel. King
         v. Hillcrest Health Ctr., 264 F.3d 1271, 1280 (10th Cir.2001)). “All doubts are
         to be resolved against removal.” Fajen v. Found. Reserve Ins. Co., 683 F.2d
         331, 333 (10th Cir.1982). “The burden of establishing subject-matter
         jurisdiction is on the party asserting jurisdiction.” Montoya v. Chao, 296
         F.3d 952, 955 (10th Cir.2002).

         1. The Presumption Against Removal.



                                                                                                  3
Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 4 of 9




      There is a presumption against removal jurisdiction. See Laughlin v.
Kmart Corp., 50 F.3d at 873. “Removal statutes are to be strictly construed,
and all doubts are to be resolved against removal.” Fajen v. Found. Reserve
Ins. Co., 683 F.2d at 333. The removing party bears the burden of
establishing the requirements for federal jurisdiction. See Martin v. Franklin
Capital Corp., 251 F.3d at 1290;Bonadeo v. Lujan, No. 08–0812, 2009 WL
1324119, at *4 (D.N.M. Apr. 30, 2009)(Browning, J.) (“Removal statutes are
strictly construed, and ambiguities should be resolved in favor of
remand.”).

     The removing defendant bears the burden of establishing that removal
is proper. See McPhail v. Deere & Co., 529 F.3d at 953 (“[A]ccording to this
and most other courts, the defendant is required to prove jurisdictional
facts by a ‘preponderance of the evidence’ ”); Bonadeo v. Lujan, 2009 WL
1324119, at *4 (“As the removing party, the defendant bears the burden of
proving ‘all jurisdictional facts and of establishing a right to removal.’ ” (quoting
Chavez v. Kincaid, 15 F.Supp.2d at 1119)). The Tenth Circuit has explained
that, “[g]iven the limited scope of federal jurisdiction, there is a
presumption against removal, and courts must deny such jurisdiction if not
affirmatively apparent on the record.” Okla. Farm Bureau Mut. Ins. Co. v.
JSSJ Corp., 149 Fed.Appx. 775, 778 (10th Cir.2005)(unpublished).

1. Procedural Requirements for Removal.

      Section 1446 of Title 28 of the United States Code governs the procedure
for removal. Because removal is entirely a statutory right, the relevant
procedures to effect removal must be followed. See Lewis v. Rego Co., 757
F.2d 66, 68 (3d Cir.1985). “The failure to comply with these express statutory
requirements for removal can fairly be said to render the removal
‘defective’ and justify a remand.” Huffman v. Saul Holdings Ltd. P'ship, 194
F.3d 1072, 1077 (10th Cir.1999) (quoting Snapper, Inc. v. Redan, 171 F.3d
1249, 1253 (11th Cir.1999)). See Bonadeo v. Lujan, 2009 WL 1324119, at *4;
Chavez v. Kincaid, 15 F.Supp.2d 1118, 1119 (D.N.M.1998) (Campos, J.) (“The
right to remove a case that was originally in state court to federal court is purely
statutory, not constitutional.”).

      Pursuant to 28 U.S.C. § 1446(a),

[a] defendant or defendants desiring to remove any civil action from a State court
shall file in the district court of the United States for the district and division
within which such action is pending a notice of removal signed pursuant to Rule
11 of the Federal Rules of Civil Procedure and containing a short and plain
statement of the grounds for removal, together with a copy of all process,
pleadings, and orders served upon such defendant or defendants in such action.

***

                                                                                        4
Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 5 of 9




      Section 1446 specifies the timing requirements for removal. See28
U.S.C. § 1446(b). “In a case not originally removable, a defendant who receives
a pleading or other paper indicating the post commencement satisfaction of
federal jurisdictional requirements—for example, by reason of the dismissal of
a nondiverse party—may remove the case to federal court within 30 days of
receiving such information.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68–69, 117
S.Ct. 467, 136 L.Ed.2d 437 (1996). “Under § 1446(b), the removal period does
not begin until the defendant is able ‘to intelligently ascertain removability so
that in his petition for removal he can make a simple and short statement of the
facts.’ ” Huffman v. Saul Holdings Ltd. P'ship, 194 F.3d at 1077 (quoting DeBry
v. Transamerica Corp., 601 F.2d 480, 489 (10th Cir.1979)). The Tenth Circuit
has further elaborated that, for the thirty-day period to begin to run, “this court
requires clear and unequivocal notice from the [initial] pleading itself.” Akin v.
Ashland Chem. Co., 156 F.3d at 1036. The Tenth Circuit specifically disagreed
with “cases from other jurisdictions which impose a duty to investigate and
determine removability where the initial pleading indicates that the right to
remove may exist.” Akin v. Ashland Chem. Co., 156 F.3d at 1036 (emphasis in
original). Thus, when “an initial pleading” is “ambiguous in that it did not
provide unequivocal notice of the right to remove,” this thirty-day period does
not begin to run in the Tenth Circuit until the defendant receives unequivocal
notice of the right to remove. Akin v. Ashland Chem. Co., 156 F.3d at 1035.

      “No case, however, may be removed from state to federal court based on
diversity of citizenship ‘more than 1 year after commencement of the action.’ ”
Caterpillar Inc. v. Lewis, 519 U.S. at 69, 117 S.Ct. 467 (quoting 28 U.S.C. §
1446(b)). Section 1446(b) provides:

     The notice of removal of a civil action or proceeding shall be filed
within thirty days after the receipt by the defendant, through service or
otherwise, of a copy of the initial pleading setting forth the claim for relief
upon which such action or proceeding is based, or within thirty days after
the service of summons upon the defendant if such initial pleading has then
been filed in court and is not required to be served on the defendant, whichever
period is shorter.

28 U.S.C. § 1446(b)(1). The requirement that a defendant timely file the
notice of removal is mandatory, although timeliness is not jurisdictional. See
United States ex rel. Walker v. Gunn, 511 F.2d 1024, 1026 (9th
Cir.1975)(“[T]he statute, insofar as the time for removal is concerned, is
imperative and mandatory, must be strictly complied with, and is to be
narrowly construed.”); Bonadeo v. Lujan, 2009 WL 1324119, at *6 (citing
McCain v. Cahoj, 794 F.Supp. 1061, 1062 (D.Kan.1992)). [884 F.Supp.2d
1200]...

Aranda v. Foamex Int'l, 884 F.Supp.2d 1186 (D. N.M. 2012)

                                                                                      5
             Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 6 of 9




           It is clear from the foregoing authority that the removal herein was not timely and that this

matter should be remanded to State Court for further proceedings. It is also clear that Defendants

knew that the answer date was in early March 2021. The summons filed by Defendants and

attached to the Notice of Removal, Document 1-1, page 1 of 30 has hand written at the bottom in

blue ink, “Due March 1.” That is the reason Defendants’ counsel requested a ten-day extension

on February 26, 20213. Thus, Defendant knew prior to filing the Notice of Removal that the time

had expired for filing the removal.

           Additionally, the removal statutes provide for an award of cost and actual expenses,

including attorney fees.         The case of Flagstar Bank, FSB, Plaintiff, vs. Seth Brown, Defendant.

Civ. No. 05-01287 JCH/KBM sets out the standard for an award of attorney fees and held that the

removal need not be in bad faith to warrant attorney fees:

             II. Attorney’s Fees and Costs and Additional Relief. Under 28 U.S.C. § 1447(c),
             upon an order of remand, the Court may award just costs and actual
             expenses, including attorney’s fees, incurred as a result of improper
             removal. 28 U.S.C. § 1447(c) (“An order remanding the case may require
             payment of just costs and any actual expenses, including attorney fees,
             incurred as a result of the removal.”). The Court may exercise discretion in
             awarding attorney’s fees for improper removal. Martin v. Franklin Capital
             Corp., 393 F.3d 1143, 1146 (10th Cir. 2004). As the Tenth Circuit has
             recognized, “[i]n deciding6 whether to award costs under § 1447(c), the key
             factor is the propriety of defendant’s removal. The district court does not have
             to find that the state court action has been removed in bad faith as a
             prerequisite to awarding attorney fees and costs under § 1447(c).” Excell,
             Inc. v. Sterling Boiler & Mech., Inc., 106 F.3d 318, 322 (10th Cir. 1997)
             (internal citations omitted). On the other hand, attorney’s fees may be denied
             where the defendant “had a fair basis for removing the case.” Daleske v.
             Fairfield Comms., Inc., 17 F.3d 321, 324 (10th Cir. 1994). In other words, a
             plaintiff is not automatically entitled to attorney’s fees simply because removal
             was ultimately determined to be improper. Martin, 393 F.3d at 1147. Thus, “the
             question we consider in applying § 1447(c) is whether the defendant had
             objectively reasonable grounds to believe the removal was legally proper.”
             Valdes v. Wal-Mart Stores, Inc., 199 F.3d 290, 293 (5th Cir. 2000). See also
             Martin, 393 F.3d at 1147-48 (citing Valdes, 199 F.3d at 292-93). The fact that a
3
    See Exhibit 1, page 5, email of February 26, 2021 from Antonia Roybal-Mack to Ed Meintzer.

                                                                                                      6
             Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 7 of 9




             party attempting improper removal may be a pro se litigant is no bar to the
             imposition of sanctions. Topeka Hous. Auth. v. Johnson, No. 04-3348, 2005
             U.S. App. LEXIS 6537, at *7 (10th Cir. Apr. 18, 2005). A showing that the
             removal was improper ab initio, however, is required if the Court wishes to
             award attorney’s fees. Id. at *6. As discussed herein, Defendant’s Notice of
             Removal contains jurisdictional and procedural errors directly in conflict
             with the plain language of the removal statutes cited by Defendant. See
             supra § I. Accordingly, Defendant had no “fair basis” and no objectively
             reasonable ground to believe that removal legally was proper. To the
             contrary, the attempted removal clearly was improper ab initio...

             Flagstar Bank, FSB, Plaintiff, vs. Seth Brown, Defendant. Civ. No. 05-01287
             JCH/KBM MEMORANDUM OPINI


           Thus, Flagstar teaches that bad faith is not an element of an award of attorney fees.

Whether the defendants’ removal is objectively reasonable is the issue. When the Defendants’

own documentation shows that the answer was due on March 1, 2021, it is clear that it was not

objectively reasonable to remove the matter on March 11, 2021.4 It is also clear that Defendants

statement in the Notice of Removal that Defendants were served on March 11, 2021 is not factual.

See Notice of Removal, page 2, paragraph 7, filed March 11, 2021. As shown by exhibits 1 and 2

and Defendants’ own hand written note at the bottom of page 1 of 30, the summons issued to Saiz

Trucking and Earthmoving, Defendants were served February 1, 2021 and the answer according

to Defendants’ calculation and notation on the summons was due March 1, 2021.

           In the case of Fed. Nat'l Mortg. Ass'n v. Milasinovich, 161 F.Supp.3d 981 (D. N.M. 2016),

the Federal District Court for the District of New Mexico held that attorney fees were warranted

when a Defendant’s removal was untimely:

             The Court will grant Fannie Mae's request for fees and costs, because
             Milasinovich lacks an objectively reasonable basis for removal. The
             removal statute permits the Court to “require payment of just costs and
             actual expenses including attorney's fees, incurred as a result of the
             removal.” 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may
             award attorney's fees under § 1447(c) only where the removing party lacked an

4
    See Exhibits 1 and 2.

                                                                                                  7
         Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 8 of 9




         objectively reasonable basis for seeking removal. Conversely, when an
         objectively reasonable basis exists, fees should be denied.” Porter Trust v. Rural
         Water Sewer & Solid Waste Mgmt. Dist. No. 1, 607 F.3d 1251, 1253 (10th
         Cir.2010) (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141, 126 S.Ct.
         704, 163 L.Ed.2d 547 (2005) ).

         The Court is on firm ground in imposing sanctions. “A defendant's
         untimeliness in filing his notice of removal is ‘precisely the type of removal
         defect contemplated by § 1447(c).’ ” Garrett v. Cook, 652 F.3d 1249, 1254
         (10th Cir.2011) (quoting Things Remembered, Inc. v. Petrarca, 516 U.S. 124,
         128, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995) ). “Where, as here, a litigant's
         decision to remove comes years late and appears to have been spurred by a desire
         to avoid an adverse state-court ruling, no objectively reasonable grounds for
         removal exists.” Garrett v. Cook, 652 F.3d at 1254 (internal quotation and
         citation omitted). Milasinovich has no reasonable grounds for removal.

         Fed. Nat'l Mortg. Ass'n v. Milasinovich, 161 F.Supp.3d 981 (D. N.M. 2016)

       The language in Milasinovich that untimely removal is not an objective basis for removal

should be applied to the case at bar and attorney fees awarded to Plaintiffs.

       WHEREFORE PREMISES CONSIDERED, Plaintiffs pray that the matter be remanded to

State Court and that Plaintiffs be awarded reasonable costs and attorney fees.

                                              Respectfully submitted,

                                              /s/ Ed Meintzer_____________
                                              Ed Meintzer
                                              Meintzer Law Firm
                                              417 Hwy 314 NW
                                              Los Lunas, NM 87031
                                              (505) 865-9702
                                              ed_meintzer@hotmail.com

                                              /s/ Steven K. Sanders___________
                                              Steven K. Sanders
                                              Steven K. Sanders and Associates, LLC
                                              820 2nd St NW
                                              Albuquerque, NM 87102
                                              505-243-7170
                                              stevenksanders@aol.com




                                                                                              8
        Case 1:21-cv-00216-MV-KK Document 5 Filed 03/22/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

I hereby certify that I filed the above pleading on this 22nd day of March, 2021 through the
CM/CEF system and that the Defendants’ council as listed below has received a copy thereof
through the electronic service of the courts.

ROYBAL-MACK & CORDOVA, P.C.
Antonia Roybal-Mack
Amelia P. Nelson
Attorneys for Defendants
4901 Chappell Dr NE Ste B
Albuquerque, NM 87107
Phone: (505) 288-3500
Fax: (505) 288-3501
amelia@roybalmacklaw.com

/s/ Steven K. Sanders




                                                                                          9
